Citation Nr: 1300516	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO). 

In a May 2009 decision, the Board reopened the Veteran's claim of entitlement to service connection for a low back disorder and then denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in June 2010 for development in compliance with the Joint Motion.  

The issue of whether clear and unmistakable error was committed in the February 2006 rating decision which assigned an effective date of November 12, 2004, for the establishment of service connection for posttraumatic stress disorder has been raised by the record, by way of the November 2012 Written Brief Presentation, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action. 

For the reasons explained below, the appeal is again remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Court's June 2010 order remanded the claim of entitlement to service connection for a low back disorder to the Board for readjudication consistent with the June 2010 Joint Motion.  The Joint Motion first stated that readjudication of the claim was required because the May 2005 VA spine examination report, which the Board relied upon in the May 2009 decision, was inadequate.  In particular the VA examiner gave diagnoses of two back disorders, but only provided an etiological opinion as to one of those back disorders.  The examiner provided an opinion related to the degenerative changes of the lumbar spine, but not as to the chronic lumbosacral muscle spasms.

Following the remand, another VA examiner submitted a report documenting the Veteran's current disability status, but found an opinion as to causation could not be rendered due to the complex nature of the Veteran's current disability, now that Parkinson's disease was also a factor.  The examiner stated that the Veteran's low back pain "could be related to his service connected disorder but I cannot make an opinion based solely on this speculation.  This patient's Parkinson's disease played such a big part in his physical health that it is hard to determine just how bad his back is."  It is unclear what service-connected disorder the examiner is referring to, or whether the examiner is suggesting that the back disability is causally connected at this point to his Parkinson's disease, which is now a service-connected disability.  Thus, as pointed out by the Veteran's representative in a September 2012 statement, this VA examination report raises the question of whether service connection may be warranted on a secondary basis.  38 C.F.R. § 3.310 (2012).  Also, the examiner did not address the question that went unanswered by the 2005 examiner in that there was no opinion or discussion of the Veteran's muscle spasms.  For these reasons, additional remand is warranted.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate). 

The Veteran's service treatment records show that he complained of an acute strain of the low back in January 1967.  Numerous service treatment records dated between January 1967 and April 1967 included complaints and symptoms of a low back disorder; however, January 1967 and April 1967 radiographic examinations showed no abnormalities in the Veteran's spine. 

A July 1967 service medical report stated that the Veteran was admitted for orthopedic treatment of a low back disorder in May 1967.  The report stated that the Veteran was treated for 53 days on an orthopedic basis, then transferred to psychiatric treatment.  After an extensive discussion of the Veteran's history and his hospitalization course, the examiner stated that the final diagnosis was "[c]onversion reaction; manifested by back pain and ky[p]hotic posture p[re]cipitated by events described in the history." 

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of a low back disorder after July 1967.  In a September 1967 letter, however, the Veteran's commanding officer noted that the Veteran had "back trouble" and referred to it as though it was a then current and ongoing problem.  On the Veteran's August 1969 separation medical examination, the Veteran reported that he did not have recurrent back pain. 

After separation from military service, in a June 1999 VA outpatient medical report, the Veteran complained of constant low back pain radiating to his lower extremities.  The medical evidence of record shows that a low back disorder has been consistently diagnosed since June 1999.

In a September 2004 VA psychiatric report, the Veteran stated "that his main problem he feels is arthritis in his back, which began in 1967, while in the service with jumping in and out of trucks."

A February 2005 letter from an insurance agent stated that "[i]n about July 1973 I took an application on [the Veteran] for health insurance[.]  The company issued the policy with a waiver on the entire back or [option] with a[n] increase in premium. [The Veteran] refused to accept [the] policy."   

Also in February 2005, a former employer submitted a statement personally recalling observation of the Veteran's back problems in the 1970s.  Other statements from the Veteran's friends and family dated between December 2004 and February 2005 reported that the Veteran had a low back disorder during military service, which continued after the Veteran's separation from military service. 

In March 2009, at his hearing, the Veteran provided sworn testimony that his back had hurt since the treatment in Germany in 1967, and that he had no post-service back injury.

The VA examiner must take this entire body of evidence, including all lay statements, into account when rendering an opinion as to the cause of the Veteran's low back disorder.  Also, based upon the recent development of Parkinson's disease, and its now service-connected status, an opinion is needed as to whether any low back disorder found is proximately due to or the result of Parkinson's disease, or whether the service-connected Parkinson's disease aggravates any back disorder found.

Also, as the issue of entitlement to service connection for a back disorder on a secondary basis was recently raised, the Veteran has not been afforded notice of the evidence necessary to establish service connection under 38 C.F.R. § 3.310, nor has the RO had the opportunity to consider the claim on this basis in the first instance.  Thus, during the course of the remand, corrective notice should be sent to the Veteran, and the RO should consider the Veteran's claim on a secondary basis.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and his representative with notice of the information or evidence needed to establish service connection for the claim on appeal on a secondary basis.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA examination to determine whether any low back disorder found is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Following a review of the evidence of record, to include the evidence referenced and summarized in the body of this remand, and with consideration of the Veteran's and any lay or clinical evidence regarding continuity of symptoms of a back disorder that have persisted since the Veteran's service, the examiner must state whether any currently diagnosed back disorder is related to military service.  The examiner must provide an opinion for all low back disorders found. 

The examiner must also provide an opinion as to whether any current back disorder is proximately due to or the result of any of the Veteran's service-connected disabilities, to specifically include Parkinson's disease.  The VA examiner must also provide an opinion as to whether any degree of any current back disorder found is aggravated by the Veteran's service-connected Parkinson's disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must then readjudicate the claim, including on a secondary basis, and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

